Citation Nr: 0006744	
Decision Date: 03/13/00    Archive Date: 03/17/00\

DOCKET NO.  93-14 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for anxiety reaction, 
currently rated 30 percent disabling

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1940 to 
October 1945 and from September to November 1950.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
Department of Veterans Affairs (VA) Reno Regional Office (RO) 
April 1995 rating decision which denied an increased 
evaluation for anxiety reaction, rated 30 percent disabling, 
and denied service connection for macular degeneration of the 
eyes.

These issues were at the Board in December 1996, at which 
time they were remanded for further development of the 
evidence.  In October 1998, the Board denied service 
connection for macular degeneration of the eyes, and remanded 
the issue of increased rating for anxiety reaction for 
further evidentiary development.  Thus, the issue remaining 
in appellate status is as stated on the title page above.

By statement in support of claim in October 1998, the veteran 
notified the RO that he wished to appear at a hearing before 
the Board.  He was scheduled for a hearing in February 2000; 
however, by letter in January 2000, he notified the Board 
that he no longer desired a hearing.  Based on the foregoing, 
the Board will proceed below in accordance with the veteran's 
specified wishes.  38 C.F.R. § 20.704(e) (1999).


FINDINGS OF FACT

1.  The veteran's service-connected anxiety reaction is not 
shown to be productive of a considerable impairment of social 
and industrial adaptability.

2.  His service-connected anxiety reaction is not shown to be 
productive of an occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impaired judgment; impaired 
abstract thinking; or difficulties establishing and 
maintaining effective work and social relationships.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for an 
anxiety reaction have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991& Supp. 1999); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.41, 4.42, 4.132, Diagnostic Code 9400 (1996); 
4.130 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the symptoms associated with his 
anxiety reaction are more disabling than reflected by the 
currently assigned 30 percent disability evaluation.  Thus, 
he maintains that an increased evaluation is warranted for 
his anxiety reaction.

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation is well grounded under 
38 U.S.C.A. § 5107(a), as it is plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In general, an allegation of an increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contention concerning the 
severity of his anxiety reaction (within the competence of a 
lay party to report) is sufficient to well ground his claim.  
Thus, the Board finds that the facts relevant to the issue on 
appeal have been properly developed and that the VA duty to 
assist the veteran has been satisfied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).

Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1999).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1999).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (1999), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The schedular criteria for evaluation of psychiatric 
disabilities were changed effective November 7, 1996.  The 
veteran's service-connected PTSD is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9400 (1999) (previously 
codified at 38 C.F.R. § 4.132, Code 9411 (1996)).  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, 
the Board will evaluate the veteran's anxiety reaction under 
both the old and new rating criteria to determine which 
version is the most favorable to the veteran.

In this case, the Board notes that the RO evaluated the 
veteran's claim under the old regulations in rendering the 
April 1995 rating decision.  However, the Board also notes 
that the RO notified the veteran of the amended regulations 
in the supplemental statement of the case issued in March 
1998 as well in as the supplemental statement of the case 
dated in July 1999.  Accordingly, there is no prejudice to 
the veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).

A 30 percent rating under the old criteria was assigned where 
there was definite impairment of social and industrial 
adaptability.  A 50 percent rating was assigned on a showing 
of considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation was warranted for 
severe impairment of social and industrial adaptability.  A 
100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and when there was totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9400 (1996).

Under the current Diagnostic Code 9411, a 30 percent 
evaluation is assignable for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Code 9400 (1999).

VA outpatient treatment records, dated from April 1993 to 
October 1998, show that the veteran received treatment for 
various physical problems, but no complaint, finding or 
treatment is shown relative to his service-connected anxiety 
reaction.  

On VA psychiatric examination in January 1995, the veteran 
was appropriately groomed and dressed.  His speech was normal 
and his affect was affable but moderately apprehensive.  His 
mood was one of frustration.  He was well oriented and his 
memory and thought processes were normal.  It was noted that 
he was retired.  The pertinent diagnosis was mild to moderate 
depression with no psychotic symptoms.  A Global Assessment 
of Functioning (GAF) score of 70 was assigned.

At his November 1995 hearing, the veteran testified that he 
last sought treatment for his anxiety reaction about two 
years earlier.  He also testified that his anxiety reaction 
caused tension, anger, frustration, sleeping difficulty and a 
startle response.  He reported that he had a stroke two to 
three years earlier and that he had not worked since then.  
He indicated that his hearing and eye problems prevented him 
from working.  He reported that he had a very good 
relationship with his wife of 36 years.  He also stated that 
he did not take any medication for his anxiety reaction.

On VA psychiatric examination in April 1997, the veteran was 
casually groomed.  His speech was normal and his affect was 
friendly but somewhat anxious.  His mood was described as 
upset.  He was well oriented and his memory and thought 
processes were normal.  It was noted that he had had a stroke 
in 1990 and that he retired in 1991.  The pertinent diagnosis 
was generalized anxiety disorder.  A GAF score of 60 was 
assigned.  It was noted that the veteran had problems dealing 
effectively with people.

By November 1997 addendum, the examiner who conducted the 
April 1997 VA psychiatric examination reported that the 
veteran experienced significant problems with anxiety and 
relationships.  The examiner also reported that a GAF score 
of 60 was appropriate for the veteran's symptoms.

On VA psychiatric examination in January 1999, the veteran 
reported that he had retired in 1991, and that he was happily 
remarried, following the death of his fourth wife of more 
than 30 years, who died in 1998 after a long, protracted 
illness.  On mental status examination, the veteran was 
appropriately dressed and his memory, thought processes and 
speech were all normal.  His mood was euthymic, although he 
became irritated when he thought that a question was too 
complex.  The pertinent diagnosis was generalized anxiety 
disorder aggravated by deficits in vision and hearing 
problems.  A GAF score of 60 was assigned.  This score was 
described by the examiner as reflecting moderate symptoms.

In reviewing the medical evidence, it is clear that an 
evaluation in excess of 30 percent is not warranted for the 
veteran's service-connected anxiety reaction under the old 
schedular criteria.  The evidence does not show that his 
anxiety reaction is productive of a considerable impairment 
of social and industrial adaptability.  In particular, the 
January 1995 psychiatric examination report does not reveal 
an anxiety reaction, but instead, it showed he had mild to 
moderate depression.  In addition, subsequent VA psychiatric 
examination reports show that he was well groomed and that 
his orientation, speech, memory and thought processes were 
all normal.  The subsequent psychiatric examination reports 
also show that he was assigned GAF scores of 60, described as 
reflecting moderate symptoms by the examiner who conducted 
the most recent VA psychiatric examination.  Recent VA 
outpatient treatment records do not show that the veteran 
received any treatment for his anxiety reaction.  He 
testified recently that his anxiety reaction produces various 
symptoms such as tension, anger, frustration, sleeping 
difficulty and startle response.  However, it is observed 
that he also testified that he had not sought any treatment 
or taken any medication recently for his anxiety reaction and 
that he had a good relationship with his wife.  Thus, while 
he has encountered difficulty as a result of his service-
connected anxiety reaction, the recent evidence of record 
does not establish that it is now productive of a 
considerable impairment of social and industrial 
adaptability, and a rating in excess of 30 percent is not 
warranted for anxiety reaction under the old schedular 
criteria.

The Board finds that a rating in excess of 30 percent is also 
unwarranted for the veteran's anxiety reaction under the new, 
revised rating criteria.  In particular, the veteran 
testified and reported in clinical settings that he retired 
in 1991 because of a stroke, and that hearing and eye 
problems prevented him from working.  In addition, prior VA 
psychiatric examination reports show that he had a good, 
longstanding relationship with his fourth wife (who recently 
passed away); the most recent VA psychiatric examination 
report shows that he now enjoys a happy relationship with his 
new wife.  Thus, it does not appear that his anxiety reaction 
is productive of an occupational and social impairment with 
reduced reliability and productivity.

Turning to the veteran's anxiety reaction symptoms, recent 
medical evidence demonstrates that he has mood disturbances.  
However, this evidence does not demonstrate that his anxiety 
disorder is productive of circumstantial, circumlocutory or 
stereotyped speech; panic attacks which occur more than once 
a week; difficulty understanding complex commands; impaired 
judgment; impaired abstract thinking; or difficulties 
establishing and maintaining effective work and social 
relationships.  Thus, his anxiety reaction symptoms are not 
so severe as to warrant an evaluation in excess of 30 percent 
under the revised rating criteria either.

The Board has also considered rating the veteran's anxiety 
reaction on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This permits adjusting a rating in an 
exceptional or unusual case where application of the 
schedular criteria are impractical.  In this case, the 
evidence does not show that the veteran has recently been 
hospitalized frequently for his anxiety reaction.  In 
addition, while the veteran is no longer working, as reported 
earlier, he has testified and reported in clinical settings 
that he retired in 1991 because of a stroke.  As such, it 
does not appear that his anxiety reaction specifically causes 
a marked interference with employment.  Thus, the recent 
evidence does not establish that the veteran's anxiety 
reaction symptoms rise to a level which warrant an 
extraschedular rating.

Also considered were all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), but no section provides a 
basis on which to assign higher a disability rating.


ORDER

An evaluation in excess of 30 percent for the veteran's 
anxiety reaction is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

